Title: To Thomas Jefferson from Pierpont Edwards, 24 March 1806
From: Edwards, Pierpont
To: Jefferson, Thomas


                        
                            
                                24 Mch 1806
                            
                        
                            
                        
                     Extract of a letter from Pierrepoint Edwards to Th:J. dated New York Mar. 24. 1806. (the original returned to mr Gallatin)
                        
                  
                        In the opinion of all the intelligent friends to the present Administration of the U.S. it is deemed vastly
                            important that the Officers in Connecticut, concerned in the administration of justice under the laws of the United
                            States, should not only be friends to our Constitution & Government, but should also be able Men—& I am
                            ready to declare that if the Judge of the District, the Marshall, & clerk of the Court are ever so well qualified
                            for their respective offices still there will be a weakness in that department, which nothing can ever do away, if the
                            District Attorney be not a man of firmness, respected for his law knowledge, & who has (& deservedly) a
                            Confidence in his own abilities.—and Sir, I am bound by every obligation which ought to have any influence with an honest
                            man to tell you that the Gentleman whom common fame has announced as District Attorney is not a man in whom these
                            important qualifications are to be found—he is honest: he is well affected & sincerely attached to the
                            constitution of the U.S. and to the present administration of its Government—but he is certainly deficient in Law
                            Knowledge—never had a good education—is a man who has a habit of procrastinating every thing—tomorrow and tomorrow—is the Sin which easily be[sots] him—besides the
                            public voice of the Democratic party is not in favour of this
                            Appointment, & on the ground which I have Stated.—I have no favourite whom I wish to have appointed and if there
                            be a man in Connecticut who is friendly to me, it is the Gentleman to whom I have Alluded.
                        There are three other Gentlemen who are in every respect as well qualified as this Gentleman & in
                            some respects much better.
                        Epapras Wm. Bull of Danbury & Asa Spalding Esqr. of Norwich, both are respectable—but there is some
                            considerable difference in the qualification of these Men.
                        Mr. Bull is a Young Man of very good talents, a good Speaker of great firmness, a hard Student, is
                            progressing in fame & reputation as a Man & a lawyer, & bids fair to be an able advocate. he is
                            now perhaps about twenty eight or thirty years of age.
                        Mr. Spalding is a man of solid understanding, but has never read law with any degree of zeal. indeed he is
                            very far from Knowing much law, as it is written in books, but having been for about twenty three or four years at the
                            bar, & done much business, & possessing withall a tolerable good understanding, he is now possessed of a
                            decent stock of law Notions; but he is not Accurate either as an Attorney or as a Counsellor, & he will never be
                            more of a lawyer than he is at this moment—he is a most determined inflexible friend to the present Administration,
                            undaunted, & possessed of an Ample fortune, & therefore cannot be dismayed by any abuse or threats.
                        The other Gentleman is Isaac Mills Esqr. of New-Haven. he has been a federalist, of this however he has long
                            been thoroughly sick—He has in the worst of times been on friendly terms with me, and, I presume I have been the only man
                            to whom he has dared for some years past to unbosom himself on politics—the federalist have given him up, for more than
                            two years past, nor has he Co-operated with them during that period—he is equal to either of the other Gentlemen in point
                            of talents; superior to either of them as to law learning & learning in General, is a Student constantly progressing in his professional
                            Knowledge, is not a Gentleman of as flowing an elocution as Mr. Bull, but much Superior in that respect to Mr.
                            Spalding—correct & accurate as an Attorney & equally so as a counsellor—is a very independent Man in his
                            sentiments; is possessed of an handsome estate, is about thirty six years of age; his connections are respectable, most of
                            them are federalists, but several of his nearest connections are now & always have been open, avowed friends to
                            the present administration, & have been very active & efficient men in the Struggle in Connecticut—Among
                            them is his brother & his Brother in law (Colo Ague Judson) a Gentleman whom the Republicans in that state have
                            set up for a Member of Congress.
                        There is much to be done in that District, & if the judicial Department is managed with uprightness,
                            wisdom & energy, much may be done to wipe away all open opposition to our Government and to give rest to the
                            friends of it in that State.
                        I am sensible that the business upon which I have troubled you is a matter of extreme delicacy—I am friendly
                            to all the Gentlemen, whose names I have taken the liberty to mention; & I had, when I left Connecticut,
                            determined that I would not interfere in the appointment of my Successor; but since I find that I must have much
                            intercourse with the man who shall be district Attorney, & that I may be, in Common with other Citizens of
                            Connecticut, involved in the consequence of his incompetency to the duties of the Office, I have been Constrained to
                            address this letter to you—I presume Sir, that you will consider every thing which I have taken the liberty to suggest as
                            perfectly confidential. Your honor, & the interest of the Government, may be compromitted, for want of a candid
                            disclosure. This I trust I have made, & I flatter myself that you will have the goodness to beleive, that an
                            ardent desire to serve you faithfully, is not among the smallest of the motives which have prompted me to this task. I
                            pray you to accept the Assurances of My highest esteem & respect
                       
                  [Text in italics in Thomas Jefferson’s hand]
               